DETAILED ACTION
Response to Amendment
The Amendment filed June 30, 2022 has been entered. Claims 1 – 14 are pending in the application with claims 2 – 4, 11 and 13 being withdrawn. The amendment to the claims have overcome the drawing objections set forth in the last Non-Final Action mailed March 30, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following feature must be shown or canceled from the claim(s).  No new matter should be entered.
“seal secured to the valve cage at a second end of cavity”, as in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 – 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 6 and claim 10, lines 8-9: “opposes of the first end” should read --opposes the first end--.
Claims 2 – 4, 11 and 13, line 1: The claims show incorrect status. These claims are non-elected/withdrawn claims. As per MPEP 714 (C) (A), the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given.
Claims 5 – 9 and 14 are objected to for being dependent on claim 1.
Claim 12 is objected to for being dependent on claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 – 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “seal secured to the valve cage at a second end of the cavity” in line 5. This limitation is a new matter because the originally filed specification fails to recite this limitation. There is no disclosure that recites or show “seal” between valve cover 56 and valve cage (40/140) [see figs. 6C and 7: the location between 56 and 40/140 being a second end of the cavity defined by the valve cage].
Claims 5 – 9 and 14 are rejected for being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 5 – 9 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the valve assembly being sealed from a surrounding environment by a valve cover and seal secured to the valve cage at a second end of the cavity” in lines 4-5. The phrase “seal secured” makes the claim indefinite because it is unclear as to whether applicant intends to claim “seal functionality” achieved by “the valve cover when secured to the valve cage at a second end of the cavity” or an additional element/structure (i.e. “a seal”) secured to the valve cage at a second end of the cavity. For examination purposes, (in view of ¶35, lines 8-9 of the specification) this limitation is understood as the valve cover sealing the valve cage at a second end of the cavity. 
Claims 5 – 9 and 14 are rejected for being dependent on claim 1 [please note for claims 9 and 14 that if “seal secured” as discussed above in claim 1 is a seal (an additional element/structure), then the phrase “the seal” in claims 9 and 14 is indefinite because it is unclear if “the seal” is the one that is secured to the valve cage at a second end of the cavity or the one that is located between the valve assembly and the cylinder].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 – 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, Henry J (US 1,476,794 – herein after Berry) in view of Gerald L. Terwilliger (US 5,775,886 – herein after Terwilliger).
In reference to claim 1, Berry teaches a clamping device for securing a suction or discharge valve assembly (10) to a cylinder (1) in a reciprocating compressor (see fig. 1), the valve assembly being disposed within a cavity (space) defined by a valve cage (19+20 or 19 or 20; please note 19 & 20 form a unitary structure) associated with the cylinder (the asserted cavity is a space within the valve cage which is divided into two regions by wall 19) such that the valve assembly is disposed at a first end (bottom end) of the cavity, a valve cover (21) and seal (47 that is between 20 and 21) secured to the valve cage (19+20) at a second end (top end) of the cavity that opposes (in axial direction) of the first end of the cavity [see 112b above for interpretation of the limitation “a valve cover and seal secured to the valve cage at a second end of the cavity that opposes of the first end of the cavity”: in Berry, the asserted valve cover 21 seals the asserted valve cage 19+20 at a second end of the cavity], the clamping device comprising:
a clamping mechanism [As noted in the last office action, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Berry, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Berry, the identified outer peripheral portion of the “valve plate” (10) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (15) would be the plurality of fasteners] for securing the valve assembly (10) directly to the cylinder [see Figures 1 & 3; Page 1 – Line 55-60; Berry, describes how the valve assembly (10) is secured to the outer end of the cylinder (1) using a plurality of screws (15) that extend through a plurality of bolt passages (16) formed in the valve assembly (see Figure 3).  So, in Berry the valve assembly is secured to the cylinder in the same way (and in the same manner) as the valve assembly of the claimed invention], 
wherein the clamping mechanism is disposed within the valve cage (see fig. A below: the identified “clamping mechanism” (the valve assembly’s integrated clamping flange with a plurality of fasteners) is shown to be inserted within the identified valve cage (19+20).  This would result in the clamping mechanism being at least partially “disposed within the valve cage”) and is free of contact with the valve cover (21) [see fig. A below: The outer radial surface of the valve assembly is not in contact with the valve cover (21)].

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Berry to show claim interpretation.
Berry remains silent on the valve assembly being sealed from a surrounding environment by the valve cover.
However, Terwilliger teaches a reciprocating compressor with a reciprocating piston (40) where the discharge valve assembly (80) is sealed from a surrounding environment by the valve cage (30) & cylinder block (20).  PLEASE NOTE, the proposed modification is to modify Berry such that the axial surface of their cylinder block (1) & valve cage (20) are extended to engage with each other to eliminate the radial gap around the valve assembly (10), such that the valve assembly was sealed from the surrounding environment (as is being taught by Terwilliger).  The examiner also notes that Berry’s valve cover (21) would also be sealing the valve assembly from the surrounding environment by blocking fluid communication between the valve assembly & the surrounding environment through the bolt holes in the valve cage (20).
Having the valve assembly of Berry completely sealed from the surrounding environment by the valve cage & valve cover would provide the benefit of protecting the valve from becoming damaged during operation (because the body of the discharge valve would be protected by the valve cage & valve cover) AND would provide the added benefit of preventing any fluid leakage around the valve from escaping into the environment.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Berry such that the valve assembly was sealed from the surrounding environment by the valve cage & cylinder by having the valve assembly disposed fully within the valve cage and the cylinder, as taught by Terwilliger.
In reference to claim 5, Berry teaches the clamping device, wherein the clamping mechanism is integrated with the suction or discharge valve assembly (see fig. A above).
In reference to claim 6, Berry teaches the clamping device, wherein the clamping mechanism comprises a clamping flange that is integral to the suction or discharge valve assembly, the clamping flange for securing the suction or discharge valve assembly directly to the cylinder (see fig. A above).
In reference to claim 7, Berry teaches the clamping device, wherein the integrated clamping flange includes a plurality of openings (16; Figure 3) for receiving a plurality of fasteners (15) for securing the integrated clamping flange, and hence the suction or discharge valve assembly (10), to the cylinder (see fig. A above).
In reference to claim 8, Berry teaches the clamping device, wherein the plurality of fasteners (15) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (see fig. A above).
In reference to claims 10 and 12, the newly modified clamping device of Berry and Terwilliger as above does not explicitly teach the method of securing a valve assembly to a cylinder of a reciprocating compressor; however, the modified clamping device of Berry and Terwilliger does teach all the structural limitations as set forth in claims 1 and 5. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Terwilliger further in view of David Sciaky (US 3,742,365 A – herein after Sciaky).
Regarding claim 9,
Berry, as modified by Terwilliger, teaches the invention as disclosed above in Claims 1 & 5-7 (Claim 9 was identified as being dependent on any of claims 1, 2 & 4-7, so this rejection is directed to Claim 9 being dependent on any of Claims 1 & 5-7). Berry further teaches the clamping device:  further comprising a seal (47) located between the valve assembly (10) and the cylinder (this seal is disposed between the valve assembly & cylinder in the same way as the applicant’s invention).
Berry, as modified by Terwilliger, remains silent on: wherein the seal includes a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly between fastener openings while a portion of the seal lies interior of the fastener openings.
However, Sciaky teaches the known use of zig-zag o-rings for sealing because these o-rings retain their sealing ability and have exceedingly long life (see Column 2 - Lines 63-66).  This is because by having the seal set in a zig-zag pattern, there will not be any bunching or wrinkling of the o-ring because any sliding motion would be transverse to the o-ring (see Column 2 - Lines 55-59).  This would be beneficial to the valve assembly of Berry because once the valve assembly (10) is inserted onto the cylinder (6), any rotational movement of the valve assembly (such as rotating the valve assembly to align the fastener openings on the valve assembly to align with the openings in the cylinder) would not result in any bunching or wrinkling of the o-ring, thereby increasing the life expectancy of the o-ring and reducing maintenance time/costs.  So, the proposed modification is to have the seal located between the valve assembly & cylinder of Berry to include a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly (this would be met upon the modification of Berry to have a wavy/zig-zag o-ring as taught by Sciaky).
With respect to the limitation of the zig-zag or wavy pattern seal being arranged such that a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener openings, this is held to be an obvious design choice because having the seal disposed specifically such that “a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening” has not been described by the applicant as solving any specifically stated problem OR would provide some novel/unexpected result.  Based on the examiners understanding, the only benefits are in the “zig-zag or wavy pattern” of the seal, not the location (see Paragraph 43).
For this reason, as long as the seal has “a zig-zag or wavy pattern” and “is located between the valve assembly and the cylinder”, then its specific location does not any patentable significance.
Therefore the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berry (as modified in view of any of Claims 1 & 5-7) to have a seal located between the valve assembly and cylinder with a zig-zag or wavy pattern, as taught by Sciaky, which would ensure that the seal did not become bunched up or wrinkled if the valve assembly is rotated across the valve seat of the cylinder to align the plurality of openings to allow for the insertion of the plurality of fasteners.
Regarding claim 14, 
this claim is reciting the same limitations that were previously recited in Claim 9.  Therefore, claim 14 is rejected under the same prior art and motivations as those used in the rejection of claim 9.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Argument 1 with respect to interpretations of limitations “a valve cage”, “valve cover” in view of newly added limitation of “a cavity” (see page 6 – page 7, line 9): 
The arguments presented by the applicant is based on applicant’s interpretation of “22” in Berry being “a cavity”. Examiner acknowledges this interpretation by the applicant. However, interpretation for “a cavity” in Berry is not limited to the interpretation as argued or presented by the applicant. As discussed in this office action, the limitation “a cavity” is interpreted to be “a space” within the asserted valve cage (19 or 19+20 or 20; please note 19 & 20 form a unitary structure so this structure can either be referred as 19 or 20 or 19+20). This asserted cavity is a space within the valve cage which is divided into two regions by wall 19 (i.e. space above 19 and space below 19). In view of this interpretation, Berry reads on the argued limitations as discussed in the rejection above.
Argument 2 with respect to Terwilliger (see page 7, line 10 – page 8, line 2):
With respect to the argument “Applicant respectfully submits that the terms “cylinder block” and “cylinder head” are terms of art that are well established, defined, and understood by those of ordinary skill in the art. Thus, one of ordinary skill in the art would never interpret a cylinder block nor a cylinder head as a valve cage”:
Examiner acknowledges the above argument. The valve cage (see fig. 5 for instance in the instant application) is commonly understood by one of ordinary skill in the art as an element (54) that has a valve element (50) within it and wherein the element (54) is present within the housing (40) [also see US 2020/0340462 wherein valve cage is 12b that is present within the housing 2]. However, as disclosed or shown by the applicant in their own disclosure (see applicant’s annotated figs. 6B and 7 for instance below), applicant calls element 40 to be a valve cage. This valve cage (40) is a cylindrical type housing/flange formed integrally with the cylinder/cylinder head. Thus, the “the cylinder head” in Berry and/or Terwilliger is equivalent to “valve cage” of the instant application.


    PNG
    media_image2.png
    645
    1303
    media_image2.png
    Greyscale

With respect to the argument “Terwilliger fails to disclose, teach, or suggest that the discharge valve 80 is disposed within a cavity defined by the valve cage such that the discharge valve 80 is located on an opposing end of the cavity from a valve cover as Terwilliger fails to disclose any type of cover associated with the cylinder head 30”: 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth in the above rejection, the other reference (Berry) teaches the argued limitation. 
Argument 3 (page 8, line 3 – page 9): 
The argument “the proposed modification fails to disclose, teach, or suggest all the features of amended claims 1 and 10” relies on the applicant’s interpretation of the limitation “a cavity” as discussed above in argument 1. This argument is not found to be persuasive in view of reasons stated above in argument 1.
The argument(s) with respect to claims 9 and 14 is/are same as those presented for independent claim 1 (arguments 1 and 2 above). This argument is not found to be persuasive for the same reasons as stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746